Citation Nr: 1631489	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  08-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating prior to June 22, 2013, and in excess of 10 percent thereafter for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to March 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In March 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

When this case was last before the Board in January 2016, it was remanded for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

While the Board regrets the delay, additional development is again required before the Veteran's claim is decided.  As noted in the Board's January 2016 remand, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a February 2015 remand, the Board instructed the RO or the Appeals Management Center (AMC) to determine whether the audiologist who performed the May 2, 2007, private audiological examination used the Maryland CNC protocol to assess the Veteran's speech discrimination scores.  
More recently, in a January 2016 remand, the Board found the development conducted following the February 2015 remand to be insufficient.  In this respect, the Board noted an August 2015 letter to the Veteran, which asked him to complete a VA Form 21-4142, Authorization and Consent to Release Information.  The Board specifically indicated such consent was likely not necessary in this case to contact the Veteran's private provider and merely inquire as to the standard protocol utilized to assess for speech discrimination.  Such inquiry in no way involves private and confidential information, which would be protected by the Health Insurance Portability and Accountability Act (HIPPA) and require a VA Form 21-4142 to obtain.  The Board also expressly noted that the Veteran's medical records have already been obtained from this provider.  

Following the Board's January 2016 remand, the AMC sent the Veteran another letter requesting him to complete VA Form 21-4142.  The Board notes the Veteran appears to be confused about what is needed in this case, as he provided duplicate medical records for this provider in December 2015 following the initial solicitation for a completed VA Form 21-4142.  There is no indication the AMC telephone contacted this Veteran to more fully explain the missing information needed to adjudicate this matter.  In addition, there is no indication the AMC contacted the Veteran's private provider to determine whether the test administered in May 2007 was a Maryland CNC test.  Rather, the AMC requested a medical opinion from a VA clinician.  

In the course of the May 2016 VA medical opinion, the audiologist indicated she could not determine the precise test administered by the Veteran's private provider in May 2007.  As such, the VA clinician was also unable to convert the May 2007 scores to Maryland CNC scores as requested.  However, the clinician did provide an unsolicited opinion relative to the Veteran's current hearing loss severity.  Specifically, the examiner stated the Veteran underwent a right ear stapedectomy in June 2004, which unfortunately resulted in additional hearing loss.  She found this hearing loss is conductive in nature, and not the same as the sensorineural component for which the Veteran was initially service connected.  The Board notes, however, that a stapedectomy is a surgical procedure utilized to improve hearing.  As such, the resulting conductive hearing loss may be deemed consequentially associated with the Veteran's service-connected right ear sensorineural hearing loss.  Based on the examiner's opinion, the AMC determined "insufficient evidence is available to support the claim" in a June 2016 supplemental statement of the case.  

The Board finds the above-noted development has transcended from merely insufficient into the realm of absurd.  It is difficult to come up with a clearer way to articulate the development necessary to substantially comply with the Board's initial February 2015 remand instructions, than the directives previously provided in the Board's February 2015 and January 2016 remands.  However, the above-requested development has yet to be conducted.  Therefore, the Board must again remand this case to obtain compliance with the original February 2015 remand instructions.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.
 
2.  Undertake appropriate development to determine whether the audiologist who performed the May 2, 2007,  audiological examination used the Maryland CNC protocol to assess speech discrimination.  Such development must specifically include a telephone contact to the Veteran to explain the information necessary to adjudicate this matter, as well as a telephone contact to Perry Hearing Centers to determine whether a Maryland CNC test was conducted during the Veteran's May 2007 audiology assessment. 

3.  The RO or the AMC should also undertake any other indicated development.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



